Title: To Thomas Jefferson from James Madison, 21 December 1808
From: Madison, James
To: Jefferson, Thomas


                  
                     Dept. of State, Decr. 21— 1808.
                  
                  Report to the President.
                  The Secretary of State, in pursuance of the Resolution of the House of Representatives of the 11th. of November, respectfully reports to the President, a copy of an Act of the British Parliament regulating the trade between the United States, & Great Britain; and also copies of such Belligerent Acts, Decrees, orders and Proclamations, as affect Neutral rights of Commerce; and as have been attainable in the Department of State, with the exception however, of sundry acts, particularly blockades, of doubtful import, or inferior importance, which it is supposed would have inconveniently extended the delay, and the size of the Report.
                  
                     James Madison.
                  
               